United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Malden, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1107
Issued: October 17, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 27, 2017 appellant filed a timely appeal from a December 9, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury
causally related to the accepted October 24, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 9, 2016 decision, OWCP received additional evidence.
Appellant also submitted new evidence with her appeal to the Board. However, the Board may only review
evidence that was in the record at the time OWCP issued its final decision. Thus, it has no jurisdiction to review this
additional evidence for the first time on appeal. See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued
September 23, 2009); J.T., 59 ECAB 293 (2008).

FACTUAL HISTORY
On October 24, 2016 appellant, then a 51-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained head, neck, and back pain in the
performance of duty when she was rear ended. She stopped work on the date of the alleged
injury.
In support of her claim, appellant submitted a report dated October 24, 2016 from
Hallmark Health Center Emergency Department, signed by Dr. Alexander O. Walker, a
specialist in emergency medicine, diagnosing acute cervical neck strain. Dr. Walker noted that
appellant had been involved in an automobile accident on that day.
By letter dated November 1, 2016, OWCP informed appellant that it required additional
factual and medical evidence to determine whether she was eligible for compensation benefits.
It asked her to complete a questionnaire and to submit a comprehensive medical report from her
treating physician, which provided a diagnosis and a rationalized medical opinion explaining
causal relationship. Appellant was afforded 30 days to submit the requested information.
Appellant submitted a partially illegible work status report dated November 1, 2016 from
Dr. Jonathan Holder, a treating osteopath Board-certified in occupational medicine, noting that
appellant was out of work. She also submitted October 27, 2016 notes from Anna Shapiro, a
certified physician assistant. Ms. Shapiro, in the October 27, 2016 progress notes, noted the
injury history, provided examination findings, and diagnosed neck and back strains status post
the October 24, 2016 motor vehicle accident. She requested appellant be excused from work
beginning October 28, 2015.
On December 2, 2016 OWCP received appellant’s response to OWCP’s request for
further factual information. Appellant explained that she had just entered her parked truck when
it was struck from behind.
By decision dated December 9, 2016, OWCP found that the October 24, 2016 incident
occurred as alleged, but also found that she failed to submit sufficient medical evidence that her
diagnosed conditions were causally related to the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the

3

Supra note 1.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the work
incident.10 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident.11
ANALYSIS
The Board finds that the record before the Board is without rationalized medical evidence
establishing that appellant sustained a traumatic injury causally related to the accepted
October 24, 2016 work incident.
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which provided a diagnosis and medical rationale, explaining causal relationship
between the diagnosed condition and the employment incident.
Appellant was initially seen by Dr. Walker, an emergency room physician, on
October 24, 2016. Dr. Walker noted appellant’s history of injury and diagnosed acute cervical
neck strain. He, however, offered no rationalized medical explanation as to how the accepted
4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 4.

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

8

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 4.
9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

employment incident would have caused the diagnosed condition.12 Lacking a medical
explanation regarding causal relationship, his report is of limited probative value.13
Appellant also submitted a partially illegible November 11, 2016 work restriction form
from Dr. Holder. However, this report is also insufficient to support appellant’s claim as it
contained no diagnosis or opinion on causal relationship.14
Appellant submitted a report and disability note from Ms. Shapiro, a certified physician
assistant dated October 27, 2016. This evidence is of no probative medical value as the Board
has held that physician assistants are not considered physicians under FECA and are, therefore,
not competent to render a medical opinion under FECA.15 Thus, this evidence is not sufficient to
meet appellant’s burden of proof.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference of causal relation.16 An award of compensation may not
be based on surmise, conjecture, speculation, or on the employee’s own belief of causal
relation.17
The Board, therefore, finds that appellant failed to establish a traumatic injury causally
related to the accepted October 24, 2016 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury causally related to the accepted October 24, 2016 employment incident.

12

C.S. Docket No. 17-0399 (issued June 19, 2017).

13

See P.S., Docket No. 17-0598 (issued June 23, 2017).

14

A.D., 58 ECAB 159 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

15

See S.E., Docket No. 08-2214 (issued May 6, 2009); David P. Sawchuk, 57 ECAB 316, 320 n. 11 (2006) (lay
individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists,
clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as
defined by State law).
16

L.D., Docket No. 09-1503 (issued April 15, 2010); D.I., 59 ECAB 158 (2007); Daniel O. Vasquez, 57 ECAB
559 (2006).
17

S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303 (2007); Donald W. Long, 41 ECAB 142 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 9, 2016 is affirmed.
Issued: October 17, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

